In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 15-1442V
                                           (Not to be published)


*************************
                                    *
NIKYSHA CYRUS, as natural           *
guardian and legal representative   *
of her minor son, J.B.,             *
                                    *
                        Petitioner, *
                                    *                                     Filed: March 3, 2017
               v.                   *
                                    *                                     Decision on Attorneys’
SECRETARY OF HEALTH AND             *                                     Fees and Costs
HUMAN SERVICES                      *
                                    *
                        Respondent. *
                                    *
*************************




                             DECISION (ATTORNEYS’ FEES AND COSTS)
HASTINGS, Special Master

        In this case under the National Vaccine Injury Compensation Program,1 I issued a
Decision on February 15, 2017. On March 2, 2017, Petitioner filed an application for attorneys’
fees and costs in this matter. Petitioner requests a total of $16,260.73, representing $15,494.50
for attorneys’ fees, and $766.23 for attorneys’ costs. In accordance with General Order #9,
Petitioner also submitted a statement indicating that Petitioner incurred no reimbursable costs in
pursuit of this claim. The application also indicates that Petitioner’s counsel has conferred with
Respondent’s counsel, and represents that Respondent has no objection to overall amount
requested by Petitioner.

        I find that this Petition was filed and pursued in good faith and with a reasonable basis.
Thus, an award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-15(b)
and (e)(1). Further, the proposed amounts seem reasonable and appropriate. Accordingly, I

1
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and
(e)(1):
         •        a lump sum of $16,260.73, in the form of a check payable jointly to Petitioner
                  and Petitioner’s counsel, Nancy R. Meyers, on account of services performed by
                  counsel’s law firm.
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.2

IT IS SO ORDERED
                                                                             /s/ George L. Hastings, Jr.
                                                                                 George L. Hastings, Jr.
                                                                                 Special Master




2
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing the
right to seek review.